DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement among the specie, as set forth in the Office action mailed on 9/3/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/3/19 is fully withdrawn.  Claim 13, directed to Species B, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jonathan Soifer on 4/5/21.
The application has been amended as follows: 

In the claims
	In claim 7, --the plurality of-- has been inserted in front of “first side members” in line 2 and “second side members” in line 3. 
	Claim 13 has been rewritten as:
	13. The pool bracket of claim 1, wherein the first vertical beam and the second vertical beam each comprise an I-beam. 
	In claim 17, in line 2 and line 4, “lower” which appears before “pool brackets” has been deleted and replaced with --second--.
	In claim 19, “the adjacent pool brackets” has been deleted and replaced with --adjacent pool brackets and second pool brackets--. 
Reasons for Allowance
Applicant’s arguments with respect to the combination of FR ‘417 and KR ‘610 are persuasive. 
Claims 1, 2, 5 - 7, 10 - 13, and 15 - 19 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claims 1 and 5, none of the most pertinent prior art of record teaches or fairly suggests a pool bracket and kit as claimed, including a flexible lateral member for lying beneath the pool and for crossing a width thereof; first and second vertical beams each having first and second vertical support member receptors, the beams each extending vertically upward from first and second ends of the flexible lateral member; a vertical 
In turning to the most pertinent prior art, Durant teaches a pool bracket and kit, including first and second vertical supports (14c, 14d), a flexible lateral member (17b) connected to the first and second vertical supports on opposed ends, and a connector member (18b) located above a height of the pool and connecting the first and second vertical members, the connector and lateral member tensioning the first and second vertical support members along an axis of the flexible member.  Durant however does not show first and second vertical beams having support member receptors, with vertical support members received in each of the receptors. Durant teaches that the vertical supports are unitary posts.  DE8429963 teaches a pool having opposed pairs of vertical beams (22, 23, 22’,23), each pair connected to vertical supports (32) above a level of the pool, and the vertical supports connected by a connector member (33) above the height of the pool. But DE ‘963 is silent as to any tensioning of the beams in the direction of a lateral member beneath the floor and it would not be obvious to modify the vertical supports of Durant to have two part receptor and support construction without the benefit of impermissible hindsight. 
McBridge (US 3,530,512) teaches an above ground swimming pool having a plurality of lateral tensioning straps (52, 252, 352) which connect opposed beam members (24), but does not show receptors, vertical supports, and a connector member providing tension as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN DEERY/Primary Examiner, Art Unit 3754